DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
This action is in response to the papers filed September 21, 2022.  Currently, claims 2-3, 10, 12, 19-22 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.

Election/Restrictions
Applicant's election without traverse of TSPYL5 and HOXA1in the paper filed July 28, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority as a DIV of 15/694,300, filed September 1, 2017 which claims priority to 62/383,165, filed September 2, 2016.  

Drawings
The drawings are acceptable. 

New Matter
Claims 2-3, 10, 12, are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims 2-3, 10, 12, reference to “at least one additional calibrator or control gene and/or protein” are included. The amendment does not appear to point to any support for the new claim language.   The specification does not describe or discuss “at least one additional calibrator or control gene and/or protein”.  Instead the specification describes the amount of the unmethylated nucleic acid is determined by PCR using calibrators (page 4, lines 17-20).   This description does not support at least one additional calibrator or control gene and/or protein.  This does not provide using protein.   The concept of “at least one additional calibrator or control gene and/or protein” does not appear to be part of the originally filed invention.  Therefore, “at least one additional calibrator or control gene and/or protein” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 19 is directed to “at least one DMR is from a gene selected from the group consisting essentially of TSPYL5 and HOXA1”.  This recitation of “consisting essentially of” is indefinite.  The claim appears to be requiring a single gene from a group.  Thus, the consisting essentially of limitation renders the claim unclear.  It is unclear what it means to select a gene from a group consisting essentially of.  It is unclear whether this encompasses selecting a gene that is not particularly recited in the claim or whether the claim is selected from the group consisting of, traditional Markush language.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Lee et al. (Clin Cancer, Res, Vol. 15, No. 3, pages 812-820, 2009).  
The claim is directed to “at least one DMR” selected from the group consisting essentially of.  This appears to require a single gene from the recited genes.  
Lee teaches a method of measuring a methylation level for CpG island hypermethylation analysis of hepatocellular carcinoma and nonneoplastic liver tissues.  Lee teaches extracting genomic DNA, performing Methylight analysis.  Methylight analysis relies upon PCR amplification.  Lee teaches performing Methylight analysis on liver tissue samples from hepatocellular carcinoma.  Lee teaches the reaction primers and probes for the Methylight reaction for HOXA1 are:

    PNG
    media_image1.png
    78
    555
    media_image1.png
    Greyscale


Lee teaches comparing the methylation level to a normalization control reaction, namely ALU (page 813, col. 2, last sentence).  
Lee identified HOXA1 as the number one methylated CpG island loci (see page 814, col. 2, para 1).  

Claim(s) 19-20 is/are rejected under rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (BMC Medical Genomics, DOI 10.1186/s12920-01-0105-1, “Integrative epigenomic and genomic filtering for methylation markers in hepatocellular carcinoma, June 10, 2015).
The claim is directed to “at least one DMR” selected from the group consisting essentially of.  This appears to require a single gene from the recited genes.  
Shen teaches highly consistently DNA methylation for TSPYL5 in hepatocellular carcinomas (abstract).  Shen teaches treating extracted genomic DNA with bisulfite (see page 2, col. 2).  Shen teaches using primers pairs for amplifying followed by sequencing.  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Zheng Fang (CN104762301A, cited in 1/20/2022 IDS).
The claim is directed to “at least one DMR” selected from the group consisting essentially of.  This appears to require a single gene from the recited genes.  
Fang teaches detection methylation level of liver cancer risk gene TSPYL5.  Fang teaches methylation of TSPYL5 may be analyzed by quantitative PCR methods, such as MSRE-qPCR (see abstract).  Fang teaches particular primers for use in the amplification of TSPY5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 12, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Clin Cancer, Res, Vol. 15, No. 3, pages 812-820, 2009) and Shen et al. (BMC Medical Genomics, DOI 10.1186/s12920-01-0105-1, “Integrative epigenomic and genomic filtering for methylation markers in hepatocellular carcinoma, June 10, 2015) or Zheng Fang (CN104762301A, cited in 1/20/2022 IDS).
Lee teaches a method of measuring a methylation level for CpG island hypermethylation analysis of hepatocellular carcinoma and nonneoplastic liver tissues.  Lee teaches extracting genomic DNA, performing Methylight analysis.  Methylight analysis relies upon PCR amplification.  Lee teaches performing Methylight analysis on liver samples from hepatocellular carcinoma.  Lee teaches the reaction primers and probes for the Methylight reaction for HOXA1 are:

    PNG
    media_image1.png
    78
    555
    media_image1.png
    Greyscale


Lee identified HOXA1 as the number one methylated CpG island loci (see page 814, col. 2, para 1).  

    PNG
    media_image2.png
    71
    251
    media_image2.png
    Greyscale

Lee does not teach analysis of methylation levels for TSPYL5 in liver tissues.  
However, Shen teaches highly consistently DNA methylation for TSPYL5 in hepatocellular carcinomas (abstract).  
Additionally, Fang teaches detection methylation level of liver cancer risk gene TSPYL5.  Fang teaches methylation of TSPYL5 may be analyzed by quantitative PCR methods, such as MSRE-qPCR (see abstract).  Fang teaches particular primers for use in the amplification of TSPY5.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Lee analyzing HOXA1 so as to have also amplified TSPYL5 in bisulfite treated samples as taught by Shen or Fang, since both Lee, Fang and Shen teach their markers will be relevant potential biomarkers for the detection of hepatocellular cancer. Since having aberrant methylation in either one of these genes would be indicative of hepatocellular cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in hepatocellular cancer. It would have been obvious to measure the methylation using Methylight, as taught by Lee.  It is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art as associated with hepatocellular carcinoma. MPEP 2144.06.
With respect to Claims 10, 12, the particular primers of SEQ ID NO: 1 and 2 and 28 and 29, the primers are directed to the promoter regions of the recited genes.  It would have been obvious to have modified the sequence of the primers taught by Lee, Shen and Fang to design equivalent primers for amplifying the promoter region to detect methylation.  Thus, absent unexpected results, the instant primers are obvious in view of the primers taught in the art.  
Response to Arguments
	The response traverses the rejection.  
The response argues that Lee discloses HOXA1 among 23 CpG island loci that were significantly methylated but does not explicitly teach the marker would be useful for prognostication. The response focuses on Lee’s statement that SYK and CRABP7 hypermethylation may serve as useful tumor markers for prognostication of hepatocellular carcinoma patients.  This argument has been reviewed but is not persuasive.  The text of Lee unequivocally states that HOXA1 showed the highest statistical significance (“in descending order of statistical significance”).  


    PNG
    media_image3.png
    209
    383
    media_image3.png
    Greyscale

Lee specifically lists HOXA1 as the highest in the order of statistical significance as a CpG site associated with hepatocellular carcinoma (see page 814, col. 2). 
Even if one could argue that HOXA1 is not preferred marker (which seems unlikely given the explicit statement in Lee), the MPEP makes it clear that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123). 
Furthermore, the claim is not limited to a method of analyzing two markers.  The claims have been amended to require at least one differentially methylated region consisting essentially of TSPYL5 and HOXA1.  The transitional phrase “consisting essentially of “  is a  transitional phrase that limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. The MPEP specifically provides in 2111.03, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Therefore, the claims are broadly directed to a method of analyzing TSPYL5 and HOXA1 in addition to additional markers.  So, the claims encompass looking at all the markers of Lee and adding the marker of Shen and Fang. 

The response argues that the combination of the instant genes is hindsight. However, “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. Here, the Examiner has done just this. There is absolutely no reference to the instant specification in order to teach or suggest any element of the claimed invention. Rather, the obviousness case was very clearly built on “only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made.” 
The response argues that there would have been no reasonable expectation of success that combining HOXA1 as disclosed in Lee with TSPYL5 as disclosed in Shen/Fang would leave to the method recited in the current claims.  This argument has been reviewed but it is not persuasive.  The instant claims are directed to looking at two markers and a control/reference.  If you combined a method of looking at HOXA1 and a method of TSPYL5 this would result in the claimed method.  The arguments by applicant do not further explain their argument.  

The response appears to cite Chalasani as demonstrating unexpected results for the instant combination of two markers. It is noted the instant claims do not require any particular result.  The instant claims do not even require predicting liver cancer or any prognostic method.  Further, the teachings in Chalasani states an “algorithm was developed for the mt-HBT, which incorporates methylation biomarkers (HOXA1, TSPYL5 and B3GALT6), AFP and sex.  The instant claims are not limited to these three genes, AFP nor sex.  Thus, the claims are not commensurate in scope with the alleged unexpected results. 
The response cites to passages in Chalasani that provides the mt-HBT showed higher early stage sensitivity compared with AFP and GALAD.  MPEP 716.02(b) provides the burden is on Applicant to provide evidence of unexpected properties in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  Here, a comparison of the AFP and GALAD is not the closest prior art.  The art cited here was directed to the particularly claimed biomarkers.  
Applicant submitted a declaration under 37 C.F.R. 1.132 by Dr. Hatim Allawi on September 21, 2022.  The Declaration reviews the three cited references and provides hi opinion and beliefs about the teachings of the references.  Dr. Allawi then provides hi opinion about the obviousness of selecting HOXA1 and TSPYL5 from the cited references.  MPEP 716.01© provides “factual evidence is preferable to opinion testimony; such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962)”.  Here, Declarant’s opinion as to the obviousness conclusion is the ultimate legal conclusion is not persuasive.  
Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 7, 2022